— -Appeal by the relator from an order of the Supreme Court, Dutchess County, entered June 24, 1959, dismissing, after a hearing, a writ of habeas corpus and remanding appellant to custody. Order affirmed, without costs. The relator was properly sentenced as a second felony offender on the basis of a prior conviction in Canada under a charge of breaking and entering a shop “ with intent to commit an indictable offense therein, to wit: the crime of theft”, in violation of section 461 of" the Criminal Code of Canada. Nolan, P. J,, Ughetta, Christ, Pette and Brennan, JJ., concur.